
	
		I
		112th CONGRESS
		2d Session
		H. R. 4821
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2012
			Ms. Schakowsky
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain
		  self-contained, single-element unidirectional (cardioid) dynamic
		  microphones.
	
	
		1.Certain self-contained,
			 single-element unidirectional (cardioid) dynamic microphones
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Self-contained, single-element unidirectional (cardioid)
						dynamic microphone incorporating a copper coil, neo-dymium magnet, steel mesh
						grille, zinc die-cast handle (zamak 3 or equivalent), a frequency response
						between 60 Hz to 15 kHz and less than 10 dB deviation across frequency range
						(provided for in subheading 8518.10.80)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
